NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30208

                Plaintiff-Appellee,             D.C. No. 3:09-cr-00170-MO-1

 v.

JAMES ALBERT JACKSON,                           MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      James Albert Jackson appeals pro se from the district court’s orders denying

his second motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

following this court’s remand. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jackson asserts that the district court erred in denying his motion because it

failed to consider his medical conditions cumulatively and the risk that remains to

him from COVID-19 even after receiving the vaccine, and did not adequately

address the 18 U.S.C. § 3553(a) factors that are favorable to him or his arguments

for release. The record reflects, however, that the district court considered

Jackson’s circumstances and arguments. Moreover, it sufficiently explained its

decision to deny relief. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-

67 (2018). The court acknowledged Jackson’s alleged medical conditions, but did

not abuse its discretion by concluding that they did not constitute extraordinary and

compelling reasons for compassionate release in light of the other facts in the

record. See United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (stating

standard of review). Moreover, the court reasonably concluded that Jackson’s

“history of committing serious violent crimes” precluded relief under § 3553(a).

See id. at 1284.

      Jackson’s motion for appointment of counsel is denied.

      AFFIRMED.




                                          2                                     21-30208